Filed 8/27/15 P. v. Walker CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H042075
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS001841)

             v.

GEORGE WALKER,

         Defendant and Appellant.



         On September 13, 2000, appellant George Walker plead no contest to one felony
count of possession of a controlled substance in jail or prison (Pen. Code, § 4573.6),
admitted one strike prior, (Pen. Code, § 1170.12, subd. (c)(2).)1 The court imposed the
lower term of two-years, which was doubled pursuant to Penal Code section 1170.12,
subdivision (c)(2). The prison sentence was to be served consecutive to the sentence
appellant received in Los Angeles County Superior Court Case No. YA034715. On
January 2, 2015, appellant filed a petition for recall of sentence and resentencing pursuant
to section 1170.18, subdivision (a), seeking to reduce his conviction to a misdemeanor
under Proposition 47. Appellant in his petition alleged that his conviction was for an
eligible offense under section 1170.18, subdivision (a).




         1
             Unless otherwise noted, all further statutory references are to the Penal Code
       On January 2, 2015, appellant filed a petition for recall of sentence pursuant to
section 1170.18 (a), seeking to reduce his conviction to a misdemeanor under
Proposition 47. On February 11, 2015, the Monterey County District Attorney filed a
response alleging that appellant’s conviction was not eligible for resentencing under
section 1170.18, subdivision (a). February 17, 2015, the court denied appellant’s petition
for recall of his sentence, finding that the conviction under section 4573.6 does not
qualify for resentencing under section 1170.18.
       On March 9, 2015, appellant filed a timely notice of appeal. Also on
March 9, 2015, appellant submitted a motion for reconsideration for resentencing
pursuant to Proposition 47 and section 1170.18; and notice of court error. The superior
court has not ruled on the motion. On April 14, 2015, appellant filed a second notice of
appeal, requesting review of the February 17, 2015 denial of his motion for resentencing
pursuant to Proposition 47.
       On appeal, we appointed counsel to represent appellant in this court. Appointed
counsel filed an opening brief pursuant to People v. Serrano (2012) 211 Cal.App.4th 496
(Serrano)), which states the case and the facts but raises no specific issues.
       Pursuant to Serrano, on May 7, 2015 we notified appellant of his right to submit
written argument in his own behalf within 30 days. On June 2, 2015, we received a
supplemental brief from appellant. In his brief, appellant contends that the trial court
erred by finding him ineligible for resentencing for his conviction of section 4573.6, a
minor drug possession offense. Appellant is mistaken. Proposition 47 modified specific
statutes, but not section 4573.6. This section remains a felony.
       As nothing in appellant’s brief raises an arguable issue on appeal, and we must
dismiss the appeal. (Serrano, supra, 211 Cal.App.4th at pp. 503-504.)
                                       DISPOSITION
       The appeal is dismissed.


                                              2
                                        ______________________________________
                                                   RUSHING, P. J.




WE CONCUR:




____________________________________
      ELIA, J.




___________________________________
      WALSH, J.*




People v. Walker
H042075




      *
         Judge of the Santa Clara County Superior Court assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
                                           3